Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  
       
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 15 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious ‘wherein the first portion of the waveguide core has a first width dimension, and the first region of the first interlayer dielectric layer has a second width dimension that is greater than the first width dimension of the waveguide core’ in combination with the rest of the limitations of the base claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
 Claims 7-8 and 11-13 are indefinite for respectively reciting wherein the waveguide core includes a second portion adjacent to the first portion, and the second portion of the waveguide core is positioned within the opening; waveguide core is positioned within the opening adjacent to the groove, as such limitation(s) is/are wrong and not cited in the specification, and the limitation ‘approximately equal to 90o  or 180o’, where “approximately” is a vague term, and maybe corrected by a term “substantially”. 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Claims 1-14 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Chen” et al., US 20210313254 A1 and further in view of CN 101432649 A.

Regarding claims 1, Chen teaches a structure (see fig. 12, also all figs 1-12 and abstract) comprising:
a first dielectric layer 104 (pa. 0022); a waveguide core 110 on the first dielectric layer 104; and 
an interconnect structure (see the interlayer structure over waveguide core 110) including a first interlayer dielectric layer (i.e., 112/100s1, see pa. 0023) positioned over the first dielectric layer 104 and an opening penetrating through the first interlayer dielectric layer (i.,e 112) to the waveguide core 110 (clearly shown in at least fig. 12, through Via/opening 115 (see pa. 0020, 0024) or an opening at the right of the first interlayer dielectric layer 112 and waveguide core 110);
the first interlayer dielectric layer 112/100s1 including a first region positioned to overlap with a first portion of the waveguide core 104 (clearly shown in at least fig. 12), and.    
	However, Chen does not teach the first region of the first interlayer dielectric layer having a first surface that is rounded with a first curvature. Nonetheless, such a round shape is not germane to the invention as a structure, but maybe in process of making the structure, as the purpose of rounding surface of the dielectric interlayer in the specification is mere to may alleviate possible damage to revealed core at the time of the etching process of interlayer dielectric layers.  
	Nonetheless, the rounding the surface of one or more dielectric layer is conventional, as rounding surface may be made for different purposes, such as helping in focusing of the light by the waveguide core layer.  Rounding surfaces of waveguide layers  including dielectric (polymeric) layers is taught by Choi (see the drawings and the translated specification). Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Chen’s a surface of one or more of interlayer structure to be rounded as the technique is taught by Choi as the motivation would have been to combine known elements/methods to achieve a predictable result. Additionally, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. In re Karlson, 136 USPQ 184

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claims as follows:

 2. (Original) The structure of claim 1 wherein the waveguide core includes a second portion adjacent to the first portion, and the second portion of the waveguide core is positioned within the opening (see figs. 11-12).  
3. (Original) The structure of claim 2 further comprising: a substrate including a groove, wherein the second portion of the waveguide core is positioned within the opening adjacent to the groove (clearly shown in figs. 11-12).  
4. (Original) The structure of claim 3 wherein the second portion of the waveguide core includes an end surface, and further comprising: an optical fiber including a portion positioned in the groove adjacent to the end surface (clearly shown in figs. 11-12).    
5. (Original) The structure of claim 1 wherein the interconnect structure includes a second interlayer dielectric layer positioned on the first interlayer dielectric layer, the opening penetrates through the second interlayer dielectric layer to the waveguide core, the second interlayer dielectric layer including a second region positioned over the first portion of the waveguide core, and the second region of the second interlayer dielectric layer (clearly shown in figs. 11-12), having a second surface that is rounded with a second curvature (see above arguments and motivation, as that of claim 1).  
6. (Original) The structure of claim 5 wherein the second curvature is substantially equal to the first curvature (see above arguments and motivation).     
7. (Original) The structure of claim 6 wherein the first surface of the first region of the first interlayer dielectric layer and the second surface of the second region of the second interlayer dielectric layer each have a central angle that is approximately equal to 90o , noting that a curvature (i.e., a half circle) would have a central angle has inherently a central angle of 90o , with the motivation see in claim 1).   
8. (Original) The structure of claim 6 wherein the first surface of the first region of the first interlayer dielectric layer and the second surface of the second region of the second interlayer dielectric layer each have a central angle that is approximately equal to 180o,  noting that a curvature (i.e., a circle) would have a central angle has inherently a central angle of 180o , with the motivation see in claim 1).    
9. (Original) The structure of claim 6 wherein the first surface of the first region of the first interlayer dielectric layer and the second surface of the second region of the second interlayer dielectric layer each have a positive radius of curvature (see above arguments and motivation, as that of claim 1).    
10. (Original) The structure of claim 1 further comprising: a second dielectric layer positioned between the first dielectric layer and the interconnect structure, wherein the waveguide core is arranged in the second dielectric layer.  
11. (Original) The structure of claim 1 wherein the first surface of the first region of the first interlayer dielectric layer has a central angle that is approximately equal to 90 (see above arguments and motivation, as that of claim 1).  .  
12. (Original) The structure of claim 1 wherein the first surface of the first region of the first interlayer dielectric layer has a central angle that is approximately equal to 180 noting that a curvature (i.e., a circle) would have a central angle has inherently a central angle of 180o , with the motivation see in claim 1).  
13. (Original) The structure of claim 1 wherein the first surface of the first region of the first interlayer dielectric layer has a positive radius of curvature (see above arguments and motivation, as that of claim 1).    
14. (Original) The structure of claim 13 wherein the first curvature of the first surface of the first region of the first interlayer dielectric layer has a turning point, and the first portion of the waveguide core is laterally offset from the turning point (turning point in a curvature is inherent, and will be offset as shown in the waveguide core of Chen, and see above arguments and motivation, as that of claim 1).  

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
CN 101414590 A
CN 101432649 A
US 10816726 B1
US 20020028045 A1
US 20020039464 A1
US 20020097962 A1
US 20070274630 A1
US 20130114924 A1
US 20150277036 A1
US 20160005775 A1
US 20160248216 A1
US 20160291265 A1
US 20200006088 A1
US 20210157052 A1
US 20210271020 A1
US 20210313254 A1
US 20220043208 A1
US 20220155539 A1
US 20220276452 A1
US 20220381985 A1
US 6343171 B1
US 6540885 B1
US 6611635 B1
US 6690845 B1
US 6845184 B1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2874